Merrick, C. J.
This suit is prosecuted against the defendants, as principal sureties on a bond, requiring the defendant Evans to appear and receive his sentence under a conviction for shooting with an intent to murder.
There is, in the record, a motion to dismiss the appeal. We think it should be overruled. The court did not hold a term at Monroe, in October, 1855, the docket having been disposed of in July of that year; Act, 1855, p. 211., sec. 3. The appellants were not obliged to file the transcript at the time fixed for the October term. The filing on the first judicial day of the present term was in time. It may be fairly presumed that the parties against whom the judgment was rendered, and who gave the bond, were those who moved for the appeal.
On the merits we do not find that Evans was called at the courthouse door to receive his sentence, nor that his sureties were called to produce his body. It does not, therefore, appear that the bond has been forfeited; 3 An., 225.
The judgment of the lower court must be reversed, and the State left to re-mew proceedings, in a regular manner, upon the bond if it shall be deemed expedient.
It is, therefore, ordered, adjudged and decreed, by the court, that the judgment •of the lower court, as to the said Mabry Mitchell and IV. J. Scott, be avoided and reversed, and judgment .rendered in their favor as in case of a non-suit.